UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 19, 2010 MIKROS SYSTEMS CORPORATION (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware State or Other Jurisdiction of Incorporation of Organization) 000-14801 (Commission File Number) 14-1598200 (IRS Employer Identification Number) 707 Alexander Road Building 2, Suite 208 Princeton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 987-1513 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 31, 2010, Mikros Systems Corporation (the “Company,” “we” or “us”) issued a press release announcing its financial results for the year ended December 31, 2009 and indicating that it would hold an audio webcast to investors on April 19, 2010.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1.On April 19, 2010, the Company issued a press release providing additional information regarding the Company’s audio webcast to investors.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.2. The information contained in this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description of Exhibit Press Release dated March 31, 2010 Press Release dated April 19, 2010 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIKROS SYSTEMS CORPORATION Dated: April 19, 2010 /s/Thomas J. Meaney Thomas J. Meaney Chief Executive Officer 3
